Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email and interview with Craig R. Miles (Reg. No. 45954) on 04/12/2022.
The application has been amended as follows: 

1 (currently amended) A system, comprising: 
a database containing fluid flow data associated with a spatially referenced three- dimensional model of a geographic environment; 
a processor communicatively coupled to a non-transitory computer readable media containing a computer program executable by said processor, said computer program including: 
a zone generation module which functions to delimit one or more two or three- dimensional zones within a graphical representation of said geographic environment by user indications in a graphical user interface displayed on a display surface of a computing device; 
an airflow direction or speed data receiving module which functions to receive forecast direction or speed data from one or more forecasting stations; 
an airflow direction or speed data validation module which functions to validate accuracy of airflow direction or speed data received from said one or more forecasting stations device based on pre-assessed accuracy of correlating said airflow direction or speed data received from said one or more forecasting stations with said fluid flow data associated with each of a plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment;
an airflow direction or speed data correlation module which functions to correlate said forecast airflow direction or speed data with said fluid flow data associated with each of [[a]] said plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment; 
an airflow direction or speed value calculator module which functions based on correlation of said forecast airflow direction or speed data with said fluid flow data associated with said spatially referenced three-dimensional model of a geographic environment to calculate airflow direction or speed values at each of said plurality of location coordinates in said three-dimensional model; 
an airflow direction and speed prediction module which functions to forecast said airflow direction or speed occurring in each of said one or more two or three-dimensional zones within said geographic environment based on said airflow direction or speed values calculated at each of said plurality of location coordinates in said spatially referenced three- dimensional model of a geographic environment; and 
an airflow speed or direction indicator module which functions to depict in said graphical user interface visual indicators of said airflow speed or direction occurring in said two or three-dimensional zones delimited in said graphical representation of said geographic environment.

3 (Currently amended) The system of claim 2, further comprising: 

an airflow measurement device selection module which functions to select said airflow measurement device from a plurality of airflow measurement devices based on prior validated accuracy of said airflow direction or speed data associated with said airflow measurement device.

13 (currently amended). A computer, comprising: 
a processor communicatively coupled to a non-transitory computer readable media containing a computer program executable to: 
display a graphical user interface on a display surface of a computing device which by user interaction delimits one or more two or three-dimensional zones within a graphical representation of a geographic environment; 
receive fluid flow data associated with a spatially referenced three-dimensional model of said geographic environment; 
receive forecast airflow direction or speed data from one or more forecasting stations, said forecast airflow direction or speed data capable of correlation with said fluid flow data associated with a spatially referenced three-dimensional model of said geographic environment to calculate corresponding airflow direction or speed values at each of a plurality of location coordinates within said spatially referenced three-dimensional model of said geographic environment; 
validate accuracy of airflow direction or speed data from said one or more forecasting stations based on pre-assessed accuracy of correlating said airflow direction or speed data from said one or more forecasting stations with said fluid flow data associated with each of said plurality of location coordinates in said spatially referenced three- dimensional model of said geographic environment;
correlate said forecast airflow direction or speed data received from said one or more forecasting stations with said fluid flow data associated with each of said plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment; 
calculate said airflow direction or speed values at each of said plurality of location coordinates in said three-dimensional model based on correlation of said forecast airflow direction or speed data with said fluid flow data associated with said spatially referenced three-dimensional model of a geographic environment; 
forecast airflow direction or speed prospectively occurring in each of said one or more two or three-dimensional zones within said geographic environment based on said airflow direction or speed values calculated at each of said plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment; and 
depict in said graphical user interface visual indicators of said airflow speed or direction occurring in said two or three-dimensional zones delimited in said graphical representation of said geographic environment.

14 (Currently Amended). The computer of claim 13, wherein said computer program further executable to: 
receive airflow direction or speed data from an airflow measurement device disposed at a geographic location, said airflow direction or speed data capable of correlation with said fluid flow data associated with a spatially referenced three-dimensional model of said geographic environment to calculate corresponding airflow direction or speed values at each of a plurality of location coordinates within said spatially referenced three-dimensional model of said geographic environment; 

correlate said airflow direction or speed data prior validated with said fluid flow data associated with each of said plurality of location coordinates in said spatially referenced three- dimensional zone model.

Response to Arguments
Applicant’s arguments, see page 9, filed 03/04/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 1, 8, and 20 have been withdrawn. 

Applicant’s arguments, see page 10, filed 03/04/2022, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-12 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see page 10, filed 03/04/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-8, 13-16, and 18-20 have been withdrawn. 

Applicant’s arguments, see pages 11-13, filed 03/04/2022, with respect to prior art rejections under 35 U.S.C. 102/103 have been fully considered and are persuasive. Independent claims 1 and 13 have been amended to properly include previously indicated allowable subject matter. The rejections of claims 1-4, 6-8, 10-16, 18-20, and 22-24 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-8, 10-16, 18-20, and 22-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 (Currently Amended) recites:
A system, comprising: 
a database containing fluid flow data associated with a spatially referenced three- dimensional model of a geographic environment; 
a processor communicatively coupled to a non-transitory computer readable media containing a computer program executable by said processor, said computer program including: 
a zone generation module which functions to delimit one or more two or three- dimensional zones within a graphical representation of said geographic environment by user indications in a graphical user interface displayed on a display surface of a computing device; 
an airflow direction or speed data receiving module which functions to receive forecast direction or speed data from one or more forecasting stations; 
an airflow direction or speed data validation module which functions to validate accuracy of airflow direction or speed data received from said one or more forecasting stations device based on pre-assessed accuracy of correlating said airflow direction or speed data received from said one or more forecasting stations with said fluid flow data associated with each of said plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment;
an airflow direction or speed data correlation module which functions to correlate said forecast airflow direction or speed data with said fluid flow data associated with each of a plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment; 
an airflow direction or speed value calculator module which functions based on correlation of said forecast airflow direction or speed data with said fluid flow data associated with said spatially referenced three-dimensional model of a geographic environment to calculate airflow direction or speed values at each of said plurality of location coordinates in said three-dimensional model; 
an airflow direction and speed prediction module which functions to forecast said airflow direction or speed occurring in each of said one or more two or three-dimensional zones within said geographic environment based on said airflow direction or speed values calculated at each of said plurality of location coordinates in said spatially referenced three- dimensional model of a geographic environment; and 
an airflow speed or direction indicator module which functions to depict in said graphical user interface visual indicators of said airflow speed or direction occurring in said two or three-dimensional zones delimited in said graphical representation of said geographic environment.

Kawaguchi et al. (JP 2002049298 A), hereinafter "Kawaguchi", is still considered by the Examiner, to be the closest prior art of record.
Regarding Claim 1, Kawaguchi teaches a system, comprising: 
a database containing fluid flow data associated with a spatially referenced three- dimensional model of a geographic environment (Kawaguchi [0009] In order to achieve the above object, the wind environment prediction program of the present invention can edit the read map information data and models the simulation area with three-dimensional data.); 
a processor communicatively coupled to a non-transitory computer readable media containing a computer program executable by said processor (Kawaguchi [0194] The wind environment prediction program and the wind environment prediction method according to the present invention can, of course, be obtained by distribution through various distribution media such as a CD-ROM or distribution through a communication network and executed on a single personal computer. It can also be stored in any PC on the network and executed from other PCs.), said computer program including: 
a zone generation module which functions to delimit one or more two or three- dimensional zones within a graphical representation of said geographic environment by user indications in a graphical user interface displayed on a display surface of a computing device (Kawaguchi [0032] First, the map information acquisition program reads a map of the area to be examined from the map information database and displays it on a monitor or the like. It has a function to accept the range specified by the input means such as mouse and output the map data of the required range, specifically the building data and the road data, to a file. It has a function to execute and use these data as map information data for simulation, and execute this. In a map information database, building data is generally composed of two-dimensional position data indicating its position and its height data as a set, while road data is two-dimensional planar data, that is, a plan view; also see Fig. 1 steps 1-7, especially step 7 creation of terrain and 3D conversion of buildings); 
an airflow direction or speed data receiving module which functions to receive forecast direction or speed data from one or more forecasting stations (Kawaguchi [0031] AD data can be taken in. Furthermore, in the input reception function of the wind data, the actually observed wind direction and wind speed observation data and the roughness classification may be taken in, and a database issued by the Japan Meteorological Agency can be used as the database of these observation data and the like. Of course., other observation data may be used; also see Fig. 1 step 9 wind direction and speed and observation data); 
an airflow direction or speed data correlation module which functions to correlate said forecast airflow direction or speed data with said fluid flow data associated with each of a plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment (Kawaguchi [0035] Next., the simulation program has a function of calculating a wind direction and wind speed distribution, receives a data input ,·relating to the wind direction and wind speed from the input means, and executes an operation on the read simulation edit data. The execution result of this calculation is obtained as a wind speed distribution in each wind direction and output to a monitor, a printer, a file, or the like; also see Fig, 111 Calculation of wind direction and wind speed distribution; note the wind speed or direction distributions are the result of determining the relationship between the wind data and its environment, thereby "correlating'' the wind direction or speed with the environment of interest); 
an airflow direction or speed value calculator module which functions based on correlation of said forecast airflow direction or speed data with said fluid flow data associated with said spatially referenced three-dimensional model of a geographic environment to calculate airflow direction or speed values at each of said plurality of location coordinates in said three-dimensional model Kawaguchi [0036] Next, the simulation program has various evaluation functions for the acquired wind speed distribution data, and executes them. This evaluation process is performed as needed. The main evaluation functions are to apply the wind environment evaluation formula and evaluate based on it; also see [0024] It is characterized in that a calculation execution step of applying a fluid calculation to the simulation area to execute a calculation of wind environment prediction for a simulation area and a result presentation step of presenting the calculation result of wind environment prediction are sequentially executed; also see Fig. 113 Based on wind environment evaluation formula, wind environments are compared before and after the construction or for buildings of various shapes); 
an airflow direction and speed prediction module which functions to forecast said airflow direction or speed occurring in each of said one or more two or three-dimensional zones within said geographic environment based on said airflow direction or speed values calculated at each of said plurality of location coordinates in said spatially referenced three- dimensional model of a geographic environment (Kawaguchi [0024] It is characterized in that a calculation execution step of applying a fluid calculation to the simulation area to execute a calculation of wind environment prediction for a simulation area and a result presentation step of presenting the calculation result of wind environment prediction are sequentially executed; also see Fig. 114 wind environment evaluation results); and 
an airflow speed or direction indicator module which functions to depict in said graphical user interface visual indicators of said airflow speed or direction occurring in said two or three-dimensional zones delimited in said graphical representation of said geographic environment (Kawaguchi [0036-0037] Next, the simulation program has various evaluation functions for the acquired wind speed distribution data and executes them. This evaluation process is performed as needed. The main evaluation function is (1) Apply the wind environment evaluation formula and make an evaluation based on it. (2) When constructing a new building, compare the changes in the wind environment before and after it, or change the outer shape of the building and compare the changes in the wind environment before and after that. There is. The execution result of this comparison function is output to a monitor, a printer, a file, etc. as a wind environment evaluation result. 
The output display modes are as follows: (1) horizontal cross-section and vertical cross-section, (2) isometric display and perspective display, (3) by wind direction (when two or more wind directions are analyzed), and by calculation grid (when using multiple grids), (4) Wind speed vector diagram display, (5) Wind speed / pressure and evaluation result contour diagram display, (6) Evaluation point setting display, (7) Evaluation result display at evaluation point, model diagram and various types. The result can be output as an EPS file.).
Kawaguchi, as best understood by the Examiner, does not teach or fairly suggest an airflow direction or speed data validation module which functions to validate accuracy of airflow direction or speed data received from said one or more forecasting stations device based on pre-assessed accuracy of correlating said airflow direction or speed data received from said one or more forecasting stations with said fluid flow data associated with each of said plurality of location coordinates in said spatially referenced three-dimensional model of said geographic environment.

Claim 13, is analogous to claim 1, and is therefore allowed for similar reasoning. Claims 2-4, 6-8, 10-12, and 22-24 are allowed by virtue of their dependence on claim 1. Claims 14-16 and 18-20 are allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        04/18/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863